Citation Nr: 1806132	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to an initial disability rating higher than 10 percent for right shoulder degenerative joint disease.  

5.  Entitlement to an initial disability rating higher than 10 percent for left shoulder degenerative joint disease with tendonitis.  

6.  Entitlement to an initial compensable rating for right hand Dupuytren's contracture.  

7.  Entitlement to an initial compensable rating for left hand Dupuytren's contracture.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 2008 with an additional 3 months and 10 days of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for right ear hearing loss, allergic rhinitis, and sinusitis; and granted service connection for left shoulder degenerative joint disease and tendonitis with a 10 percent rating, service connection for right shoulder degenerative joint disease with a noncompensable (zero percent rating), and service connection for Dupuytren's contracture of the right and left hand with a noncompensable (zero percent rating)-all effective October 1, 2008.  

In a rating decision dated in May 2010, the RO increased the rating for the Veteran's service-connected right shoulder degenerative joint disease disability to 10 percent effective October 1, 2008.  In March 2014 and December 2015, the RO assigned temporary total disability ratings for surgical treatments for the left and right shoulder disabilities.  As these increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2015, the Veteran testified by videoconference before the undersigned Veterans Law Judge.

In July 2016, the Board remanded the claims for review by the agency of original jurisdiction (AOJ).

In April 2017, the Board requested a Veterans Health Administration (VHA) expert medical opinion on the issues of service connection for rhinitis and sinusitis, which was obtained in September 2017.

Other additional evidence has been received since a September 2016 supplemental statement of the case (SSOC).  As the evidence is not pertinent to the claims being decided herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The three service connection claims are addressed in this decision below.  The increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis began during active duty service.

2.  The Veteran does not have a current sinusitis disorder.

3.  The Veteran does not have right ear hearing loss for VA compensation purposes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis hearing loss have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Specifically for hearing loss, for the purpose of VA disability compensation, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It has been held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This can also be in close proximity to the date of claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

II. Analysis

Rhinitis and Sinusitis

The Veteran seeks service connection for rhinitis and sinusitis, which he contends began during service.

Service treatment records (STRs) chronicle complaints of and treatment (including "nasal surgery" in February 2002 and a subsequent nasopharyngoscopy) for "persistent sinus drainage," "chronic nasal and sinus congestion," and "nasal discharge," variously diagnosed as maxillary sinusitis (see November 1991 STR) and rhinosinusitis (see December 1991 STR).  The February 2002 nasal surgery included a septoplasty and turbinectomy; and in April 2002 the Veteran underwent a uvulopalatopharyngoplasty.

In April 2008, the Veteran filed his claim of service connection for sinusitis and allergic rhinitis.  In September 2008 he separated from active duty service.  Private medical records dating from July 2009 to March 2013 reflect treatment, including Zyrtec and Fluticasone nasal spray, for "allergic rhinitis."  There is no post-service diagnosis of sinusitis.

In May 2008, which was still during service, the Veteran was afforded a VA examination.  The diagnosis was seasonal allergic rhinitis.  

As noted in the introduction, in April 2017, the Board referred the issue of service connection for rhinitis and sinusitis for a VHA expert medical opinion, which was provided in September 2017.  This was to provide the Veteran with every reasonable consideration of these claims and in accordance with the duty to assist.  The expert was specifically asked to opine as to whether the Veteran's rhinitis was related to service, and whether the evidence supports a current diagnosis of sinusitis.  

The opinion was by a VA Chief of the ENT Section, Surgery Service at a VA Medical Center.  According to this physician, it is at least as likely as not that the Veteran's current allergic rhinitis/seasonal allergic rhinitis is related to his sinus/nasal complaints during service.  He added that the there was no evidence to suggest materially different symptoms or new etiology for his allergic rhinitis compared to what was documented during his time in-service.  As for the claim for sinusitis, he stated that the evidence does not support a current diagnosis of sinusitis; that based on the medical evidence and there were "no convincing data points . . . to support a current diagnosis of sinusitis."  The Board finds this opinion, which was provided by an expert in the field of otolaryngology, and which is uncontradicted by any other medical opinion evidence, to be persuasive as to the ultimate outcome of these two claims.

In short, the Veteran suffered from allergic rhinitis during service, but not before.  Moreover, he continues to suffer from the same rhinitis disease process and a VHA expert has set to rest any doubt as to whether the Veteran's recurrent rhinitis is related to service.  Service connection for allergic rhinitis is therefore established as the disability had onset in service.

There is, however, no diagnosis of sinusitis in post-service medical records and, according to the VHA ENT expert, whose opinion in this case is uncontroverted, the Veteran's symptoms do not support a current diagnosis of sinusitis.  This is in line with the history of the claim.  In the Veteran's April 2008 claim, he lumped allergic rhinitis and sinusitis together.  This combination continued throughout the appeals process, including during the December 2015 Board hearing.  Essentially, although listed as two separate claims, the Veteran has been claiming symptoms related to the nasal respiratory system.  It is not unexpected from a lay perspective that one may believe the problems pertain to rhinitis or sinusitis.  Thus, after the claims have now been fully developed, it is clear that the symptoms are attributable to the now service-connected allergic rhinitis.  However, the evidence does not show the existence of sinusitis.  Thus, the current disability element of the claim is not substantiated for this specific condition.  See Brammer, 3 Vet. App. at 225.  

Therefore, and in the absence of a current disorder, service connection for sinusitis is not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Right Ear Hearing Loss

The Veteran also seeks service connection for hearing problems, which he attributes to noise exposure while in the combat zone in Iraq.  See, inter alia, May 2008 VA audiology examination report.  Service connection has already been granted for tinnitus on a similar basis.

Audiology tests conducted at varying intervals after the Veteran's December 1988 entry into active duty service (including an audiology examination by VA in May 2008) show that the Veteran experienced some fluctuation in right ear hearing thresholds over his ensuing 20 year military career; however, his right ear hearing at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was well below the thresholds set out in 38 C.F.R. § 3.385 at all times during service and so did not meet VA's definition of hearing loss for VA compensation purposes.  In other words, although the Veteran's right ear hearing fluctuated during service, it remained within normal limits at all times during service.  See, e.g., January 2006 active duty audiogram, which shows right ear hearing thresholds of 5, 15, 30, 25, and 30; and May 2008 VA audiology examination findings of 10, 10, 15, 10, 10.  In short, the Veteran did not have a right hear threshold of 40 or above, at the tested frequencies of 500, 1000, 2000, 3000, or 4000, at any time during active duty service.  Thus, the service treatment records alone do not provide a basis for a finding of service-connected hearing loss.  However, a hearing loss claim may still be granted even if hearing impairment for VA purposes was not shown in service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  This is essentially the case for every service connection claim.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence . . . establishes that the disease was incurred in service).

In this case service connection is not warranted, as the Veteran's right ear hearing pattern still does not meet the criteria of disability for VA compensation purposes.  Audiology testing done by VA in September 2009 found right ear hearing thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 15, 10, 15, 5, and 5, with a speech recognition score of 100 percent.  Re-examination by VA in September 2011 also found right ear hearing thresholds to be well below the thresholds set out in 38 C.F.R. § 3.385, with an average threshold of 13 and speech recognition score of 100 percent.  

In sum, while the Veteran's hearing underwent a threshold shift during service, his right ear hearing has never met VA's criteria of disability for VA compensation purposes.  See Brammer, 3 Vet. App. at 225.  As such, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply and service connection for right ear hearing loss is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for allergic rhinitis is granted.

Service connection for sinusitis is denied.

Service connection for right ear hearing loss is denied.


REMAND

In regard to the Veteran's service-connected shoulder and hand disabilities, the he was last afforded a VA examination in December 2014.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Remand for a new examination to ascertain the severity of these service-connected weight bearing joint disabilities (including during flare-ups) is warranted.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected bilateral shoulder and bilateral hand disabilities.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner should estimate the functional loss during a flare.

If any of these assessments cannot be accomplished, it should be explained why.  

2.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


